United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Durham, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2428
Issued: February 9, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 10, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated May 16, 2008, affirming the termination of her
compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate compensation for
wage-loss and medical benefits effective February 17, 2008.
FACTUAL HISTORY
Appellant filed a claim alleging that on February 12, 1998 she sustained a needle stick
injury in the performance of duty as a nurse.1 The claim was accepted for a needle prick to the
1

Appellant filed both a CA-1 (traumatic injury) and CA-2 (occupational injury) regarding the incident.

third finger of the left hand and hepatitis C.2 Appellant began receiving compensation for
temporary total disability.
In a work capacity evaluation (OWCP-5c) dated November 4, 2003, the attending
physician, Dr. Paul Killenberg, stated that the hepatitis C had been cured. He noted that
appellant was having joint symptoms not due to chronic hepatitis C. Dr. Killenberg provided
work restrictions, such as two hours standing per day, and indicated the restrictions would apply
“until rehab[ilitation] of arthropathy.” By report dated December 17, 2003, Dr. Rex McCallum,
a rheumatologist, noted that appellant had been treated for hepatitis C with alfa interferon. He
reported “intermittent neuropathy secondary to hepatitis C and alfa interferon.” Dr. McCallum
provided results on examination and concluded that appellant most likely had fibromyalgia.
Appellant also submitted reports from a Dr. Ruth Guyer commencing November 22, 2005
diagnosing fibromyalgia.
The Office referred appellant, medical records and a statement of accepted facts to a
Dr. Obiefuna P. Okoye. In a report dated November 1, 2007, Dr. Okoye provided a history and
results on examination. He diagnosed “chronic hepatitis C, treated,” fibromyalgia by history and
degenerative joint disease. Dr. Okoye concluded that appellant had been treated for hepatitis C,
and could stand or walk for at least four to six hours provided she had routine breaks.
In an OWCP-5c dated November 8, 2007, Dr. Okoye stated that appellant “has
arthropathy which may or may not be related to medication used for her hepatitis C.” In a report
dated November 9, 2007, Dr. Okoye, in response to a question as to whether the accepted
condition was still active, stated that the hepatitis C had been treated. He indicated that appellant
could work with restriction sand again stated that appellant had arthropathy that may or may not
be related to the medication used for hepatitis C.
In a report dated November 16, 2007, the Office medical adviser opined that there were
no residuals of the hepatitis C. He attributed the generalized joint pain to an age-related process.
Dr. Okoye submitted an additional report dated November 20, 2007, stating that appellant
completed her hepatitis C treatment in June 2003.
By letter dated January 3, 2008, the Office advised appellant that it proposed to terminate
her compensation for wage-loss and medical benefits. Appellant submitted a January 23, 2008
letter stating that, while she did not dispute she was no longer infected with hepatitis C, she felt
the current symptoms were related to the infection or the medication used to treat the condition.
By decision dated February 7, 2008, the Office terminated compensation for wage-loss
and medical benefits effective February 17, 2008. Appellant requested a review of the written
record. In a decision dated May 16, 2008, the Office hearing representative affirmed the
February 7, 2008 decision. With respect to arthropathy or fibromyalgia, the hearing
representative found Dr. Okoye’s opinion was equivocal and not sufficient to establish causal
relationship.

2

The accepted condition was subsequently described as an open wound of the finger.

2

LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation. After it has been determined that an employee has disability
causally related to his employment, the Office may not terminate compensation without
establishing that the disability had ceased or that it was no longer related to the employment.3
The right to medical benefits for an accepted condition is not limited to the period of entitlement
to compensation for disability. To terminate authorization for medical treatment, the Office must
establish that appellant no longer has residuals of an employment-related condition which require
further medical treatment.4
ANALYSIS
The accepted conditions in this case were the needle prick to the third finger of the left
hand and hepatitis C. The medical evidence clearly indicated that these conditions had resolved
prior to February 17, 2008. Appellant’s physician, Dr. Killenberg, indicated on November 4,
2003 that the hepatitis C had been cured. The second opinion physician, Dr. Okoye, indicated
that the hepatitis C had previously been treated and his reports do no indicate any continuing
hepatitis condition. An Office medical adviser also opined that the condition had resolved, and
appellant herself does not dispute that she no longer has hepatitis C.
Based on the medical evidence of record, the Board finds the Office met its burden of
proof to terminate compensation for wage-loss and medical benefits based on the accepted
conditions.
The May 16, 2008 decision, however, raises another issue. Appellant has contended that
she developed a consequential injury from her accepted condition or the medication used to treat
the hepatitis C. It is well established that every natural consequence that flows from the
employment injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause.5 The second opinion physician, Dr. Okoye, in responding to the
Office’s inquiry as to work restrictions, stated that appellant has an arthropathy condition that
“may or may not” be related to the hepatitis C medication. While the hearing representative is
correct that this opinion is equivocal, Dr. Okoye is a second opinion physician, not an attending
physician. Since the Office referred appellant to Dr. Okoye it has the responsibility to secure a
probative medical report resolving the issue.6

3

Patricia A. Keller, 45 ECAB 278 (1993).

4

Furman G. Peake, 41 ECAB 361 (1990).

5

See Kathy A. Kelley, 55 ECAB 206 (2004). It is appellant’s burden of proof to establish a consequential injury.

Id.
6

See Robert Kirby, 51 ECAB 474, 476 (2000); Mae Z. Hackett, 34 ECAB 1421 (1983); Richard W. Kinder, 32
ECAB 863 (1981). Compare Charles W. Downey, 54 ECAB 421 (2003), where the second opinion referral
physician provided a rationalized opinion that the claimant’s diabetes condition was not a consequence of his
employment injuries.

3

The case will be remanded to the Office for additional development on the issue of
whether appellant developed a consequential injury as a result of the accepted hepatitis C or
treating medication. After such further development as the Office deems necessary, it should
issue an appropriate decision.
CONCLUSION
The Office met its burden of proof to termination compensation for the accepted
employment injuries. The case is remanded for further development on the issue of whether
appellant developed an arthropathy or other condition as a consequence of her employment
injuries.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 16, 2008 and February 7, 2008 are affirmed with respect to
termination of compensation. The case is remanded for further development on the issue of
whether appellant developed an additional employment-related injury.
Issued: February 9, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

